Citation Nr: 1124701	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  04-17 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected residuals, fracture of T4 with internal fixation (mid back disability).

3.  Entitlement to an evaluation in excess of 40 percent for service-connected residuals, fracture of T4 with internal fixation (mid back disability).

4.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals, dislocation of the right wrist with arthritis (right wrist disability).

5.  Entitlement to a compensable evaluation for residuals of open reduction with fixation, left elbow (left elbow disability).  

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to August 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by which the RO denied the Veteran's claims. 

In April 2008, the veteran, accompanied by his representative, testified at a hearing before the undersigned at the RO.  A transcript of the proceedings has been associated with the claims file.  

In August 2008, the Board remanded all of the issues on appeal to the RO for further development of the evidence.  Pursuant to the remand, certain of the issues on appeal were granted in full.  Because the benefits sought were granted in full, the relevant issues are moot, and are no longer in appellate status.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

In its August 2008 remand, the Board asked that the RO obtain records from the Social Security Administration (SSA) related to the Veteran's application for SSA disability benefits, which apparently had been denied.  The RO complied with the Board's request, and sought SSA records related to the Veteran's denied SSA disability claim in September 2008.  In March 2010, the Veteran advised the RO that SSA disability benefits had been granted for "the same conditions which are on appeal."  Because these records are potentially relevant to the issues remaining on appeal, the Board must remand the case so that the potentially relevant SSA records may be secured.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is required to obtain SSA records in instances when they may be relevant to the claim).

The Board notes, however, that it was able to grant an increased rating for the claim of entitlement to an evaluation in excess of 20 percent for service-connected residuals, fracture of T4 with internal fixation (mid back disability).  The Board assigned a higher rating of 40 percent.  The issue of entitlement to an evaluation in excess of 40 percent for the service-connected residuals, fracture of T4 with internal fixation (mid back disability), is remanded so that the RO may adjudicate that issue after consideration of any newly obtained SSA records.

The issues of entitlement to service connection for depression, to include as secondary to service-connected disabilities; entitlement to an evaluation in excess of 40 percent for service-connected residuals, fracture of T4 with internal fixation (mid back disability); entitlement to an evaluation in excess of 10 percent for service-connected residuals, dislocation of the right wrist with arthritis (right wrist disability); entitlement to a compensable evaluation for residuals of open reduction with fixation, left elbow (left elbow disability); and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The service-connected residuals, fracture of T4 with internal fixation (mid back disability), are manifested by no more than Harrington rods between T1 and T7 as well as pain to include pain at the extremes of motion.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 40 percent, but no higher, for the Veteran's service-connected residuals, fracture of T4 with internal fixation (mid back disability) have been met effective September 23, 2003.  38 U.S.C.A. §§ 1155, 5107, 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 4.3, 4.7, 4.71a, Diagnostic Code 5235 (2010); Diagnostic Code 5288 (2002); VAOPGCPREC. 3-2000.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. 


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals, fracture of T4 with internal fixation have been rated 20 percent disabling by the RO under the provisions of Diagnostic Code 5235.  38 C.F.R. § 4.71a.  

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), effective September 26, 2003, a General Rating Formula for Diseases and Injuries of the Spine will provide that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease the following ratings will apply.

The General Rating Formula for Diseases and Injuries of the Spine provides as follows:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010) (effective September 23, 2003).

Previously, the Veteran's service-connected thoracic spine disability was evaluated under Diagnostic Code 8288.  38 C.F.R. § 4.71a (2002).  Diagnostic Code 5288 provided rating criteria for ankylosis of the dorsal spine.  

Under 5288, favorable ankylosis of the dorsal spine warranted a 20 percent evaluation, and unfavorable ankylosis of the dorsal spine warranted a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5288 (2002).

Diagnostic Code 5291 pertained to limitation of motion of the dorsal (thoracic) spine.  Under Diagnostic Code 5291, slight limitation of the dorsal (thoracic) spine warranted a 10 percent rating, moderate limitation a 20 percent rating, and severe limitation a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002).

The Board observes that the words "slight", "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  The Board notes that, in general, "slight" is defined as "small in amount or extent; not great or intense."  Webster's New World Dictionary, Third College Edition 1262 (1988).  "Moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  Id. at 871.  "Severe" is generally defined as "of a great degree: serious."  Webster's Ninth New Collegiate Dictionary 1078 (1990).

The Board will therefore evaluate the Veteran's service-connected spine disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC. 3-2000; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

On October 2002 VA orthopedic examination, there was 85 degrees of flexion, 30 degrees of right and left bending, and 15 degrees of extension.  The examiner indicated that the Veteran was able to perform the activities of daily living.  Pain, at times, affected the Veteran's functioning.

A December 2003 thoracic spine X-ray study showed the presence of a Harrington rod as well as degenerative changes.  

On August 2005 VA orthopedic examination, the examiner noted that following an accident in service, the Veteran underwent internal fixation with a Harrington rod for a fracture of T4.  The Veteran described significant pain in the mid-back region that was aggravated by prolonged sitting.  Range of motion of the thoracolumbar spine was as follows: forward flexion zero to 90 degrees, extension from zero to 30 degrees, lateral flexion was from zero to 35 degrees bilaterally, and lateral rotation was from zero to 30 degrees.  There was objective evidence of pain in the paraspinal musculature.  An X-ray study revealed a Harrington rod at T1-T7.  The examiner diagnosed status post internal fixation, fracture T4 with Harrington rod at T1-T7 and chronic back pain syndrome.  Functional loss was mild to moderate.  Joint function was additionally limited by pain, fatigue, and weakness secondary to repetitive use and flare-ups.  

At his April 2008 hearing before the undersigned, the Veteran described thoracic spine pain.  He indicated that he could do no heavy lifting, and bending caused extreme pain.  

The Veteran stated that most of his work experience was mechanical and that he was no longer employed because he could not perform that kind of work due to limitation in bending, etc.

On April 2009 VA orthopedic examination, the Veteran complained of mid back pain and daily flare-ups that lasted two hours.  The Veteran used analgesics to control pain but required no assistive devices.  On objective examination, forward flexion was from zero to 70 degrees, extension was from zero to 30 degrees, bilateral lateral bending was from zero to 30 degrees, right lateral rotation was from zero to 55 degrees, and left lateral rotation was from zero to 60 degrees.  The Veteran appeared to have paraspinal muscle spasms and tenderness at the thoracolumbar junction.  There was pain at the extremes of motion.  There was muscle spasm on extreme forward bending.  The Goldthwaite's sign was negative.  There were no incapacitating episodes.  An X-ray study revealed two Harrington rods from T1 to T7.  The examiner diagnosed status-post fracture thoracic spine with internal fixation.  The examiner characterized the Veteran's disability as moderate to moderately severe.  

Under the criteria effective before September 23, 2003, an evaluation in excess of 20 percent is not warranted.  The Board recognizes the Veteran's mid back pain and discomfort.  However, the criteria applicable to the spine before September 23, 2003 would require symptomatology the Veteran has never possessed if an evaluation in excess of 20 percent were to be warranted.  Diagnostic Code 5285 pertained to residuals of vertebral fractures with cord involvement or without cord involvement but requiring a neck brace.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  The Veteran's thoracic spine disability has never involved the foregoing manifestations, and Diagnostic Code 5285 is inapplicable.  Diagnostic Code 5286 pertained to complete bony fixation of the spine at a favorable or unfavorable ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002).  Diagnostic Code 5286 does not apply because the Veteran's symptomatology did not involve complete bony fixation of the spine at an angle.

Under Diagnostic Code 5288, an evaluation of 30 percent is not warranted because unfavorable thoracic spine ankylosis has never been shown.  38 C.F.R. § 4.71a, Diagnostic Code 5288 (2002).  The Board notes that the provision related to limitation of motion of the thoracic spine before September 23, 2003 allowed for no more than a 10 percent evaluation, and the Veteran would not benefit from a rating under that provision.  38 C.F.R. § 71a, Diagnostic Code 5291 (2002).  There were no other potentially applicable provisions before September 23, 2003.

Under the current criteria for evaluating disabilities of the spine, an evaluation of 40 percent is warranted from September 23, 2003.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC. 3-2000.  Although forward flexion of the thoracolumbar spine has been consistently greater than 30 degrees, the internal fixation from T1 to T7 is akin to favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing Dorland's Medical Dictionary Illustrated Medical Dictionary, 91 (27th ed. 1988).  The Board is aware that not every segment of the Veteran's thoracic spine is involved.  The thoracic spine, however, is sufficiently fixed via metal rods.  Thus, when viewing the evidence in the light most favorable to the Veteran, a 40 percent evaluation is warranted under Diagnostic Code 5235 effective September 23, 2003.  See Hart, supra, 38 C.F.R. § 4.7.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2011) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2011) provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The foregoing symptomatology, to the extent it is present, has been taken into consideration by the Board in the assignment of the increased rating herein.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The issue of entitlement to TDIU is in appellate status, and will be discussed in a future decision.  See Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected thoracic spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's thoracic spine disability with the established criteria found in the rating schedule for disabilities of the spine shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for all time periods in question.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.

ORDER

An evaluation of 40 percent for the Veteran's service-connected is granted effective September 23, 2003 subjective to the law and regulations governing the payment of veterans' benefits.


REMAND

For reasons that will become apparent, a remand is necessary for further development of the evidence.

In March 2010, the Veteran submitted a statement indicating that he has been awarded SSA disability benefits related to disabilities at issue.   Records pertaining to his SSA disability benefits may well be relevant to the issues on appeal herein.  As such, VA's duty to assist mandates that medical records related to the Veteran's SSA disability benefits be associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The record contains what appears to be an addendum to a VA psychiatric examination report.  The addendum is dated in November 2010, and it refers to a psychiatric examination that took place in August 2010.  In its November 2010 supplemental statement of the case, the RO made reference to a psychiatric examination that took place on April 22, 2010.  The Veteran's claims file contains no psychiatric examination reports dated in either April or August 2010.  The RO, therefore, must associate the above referenced examination reports with the claims file.  If a psychiatric examination did not take place in either April or August 2010, the RO should make an appropriate notation in the record.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In addition, the RO should associate with the record all VA clinical records dated from May 11, 2010 to the present should be added to the claims file.  Id.

Regarding the TDIU claim, the law provides that TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The record shows that the Veteran has asserted that a variety of disabilities render him unemployable.  Certainly, his thoracic spine and lumbar spine disabilities, both of which are service-connected, contribute to difficulty working.  There are some possible barriers to employment stemming from nonservice-connected  disabilities such as disorders of the right hand and psychiatric issues.  It is unclear whether the Veteran's service-connected disabilities, in and of themselves, are productive of unemployability, as there is no definitive medical opinion regarding the issue presented.  As such, a VA medical examination for an opinion regarding the Veteran's employability must be scheduled and conducted as described below.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA clinical records dated from May 11, 2010 to the present.

2.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim

3.  Associate with the claims file copies of VA psychiatric examination reports dated in April and August 2010 or any other VA psychiatric examination reports completed after August 2008.  If there are no reports dated in April or August 2010, the RO should so document in the claims file.

4.  Schedule a VA medical examination for an opinion regarding whether it is at least as likely as not ( 50 percent or greater likelihood) that the Veteran's service-connected disabilities, in and of themselves, prevent him from securing or maintaining substantially gainful employment.  A full rationale for all opinions and conclusions should be provided and a resort to speculation should be avoided.  The examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination.

5.  After the development requested above has been completed to the extent possible, the record should be reviewed. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


